Citation Nr: 1705378	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  09-10 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967, from November 1967 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In December 2010, the Veteran presented evidence at a videoconference hearing before a Veteran's Law Judge (VLJ).  The VLJ is no longer with the Board, and the Veteran was sent a notification letter in May 2014 asking him if he desired a new hearing.  To date, he has not responded and the Board will presume that a new hearing is not desired.  38 C.F.R. §  20.700 (West 2016).  A transcript of the hearing is associated with the file.  

In July 2014, the Board remanded the issue of TDIU for additional development to include obtaining VA records and scheduling the Veteran for an examination.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDING OF FACT

The Veteran is not rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  3.321, 3.340, 3.341, 4.16 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Here, regarding the duty to notify, the Veteran was sent a comprehensive predecisional VCAA letter in July 2007 and another TDIU related one in August 2015.  

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Regarding the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records including service treatment records, post-service VA treatment, and private treatment records.  The Veteran has not identified any additional outstanding records.  The Veteran has been afforded VA examinations in October 2007, January 2008, July 2009, June 2011, October 2011, November 2013, January 2015, and March 2016.  The examiners provided medical opinions considering the Veteran's prior medical history, lay statements, and described the disabilities with sufficient detail so that the claim could be fully evaluated.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.



Legal Criteria

TDIU may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Generally, to be eligible for a TDIU claim, a schedular percentage threshold must be met.  If there is only one service-connected disability for TDIU purposes, it must be rated at least 60 percent disabling.  If there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.

In determining employability for VA purposes, consideration is given to the level of education, special training, and work experience, but not to age or nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16(a), 4.19; see also Faust v. West, 
13 Vet. App. 342 (2000).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  The Veteran does not have to show 100 percent unemployability in order to be entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  

VA policy is; however, to grant a TDIU claim in cases where a Veteran is unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, if a veteran fails to meet the rating enumerated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where a veteran is unemployable due to service-connected disability.  38 C.F.R. §4.16(b).

Rating boards are required to submit to the Director, Compensation and Pension Service (Director), for extra-schedular consideration, all cases of veterans who are unemployable by reason of service-connected disability (ies), but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), 38 C.F.R. § 4.16(b).

Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a total disability evaluation based on individual unemployability under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board may, however, refer the claim to the Director for extra-schedular consideration.  The governing norm for the Board in making the determination is whether there is a plausible basis for concluding that the Veteran is unable to secure and follow a gainful occupation.  Id. at 9-10.

Factual Background and Analysis

The Veteran contends that his service-connected disabilities prevent him from securing or following a substantially gainful occupation.  

He is currently service-connected for PTSD (rated as 70 percent disabling), lumbar degenerative disc disease (DDD) (rated as 40 percent disabling), tinnitus (rated as 10 percent disabling), radiculopathy, left lower extremity affecting the sciatic nerve (rated as 10 percent disabling), radiculopathy, right lower extremity affecting the femoral nerve (rated as 10 percent disabling), radiculopathy, left lower extremity affecting the femoral nerve (rated 10 percent disabling), residual fracture mid phalanx right fifth finger (noncompensable), bilateral hearing loss (noncompensable).  The combined disability rating is 80 percent, from June 8, 2011.  Thus, the Veteran meets the percentage requirements for consideration of a TDIU on a schedular basis from this date.  38 C.F.R. § 4.16(a).  The question remains whether the service-connected disabilities, regardless of age, prevents him from securing and following substantially gainful employment.

The Veteran's VA Form 21-8940 reflects that he is a high school graduate.  It further notes that he last worked full-time in December 1999 as a self-employed painter.

VA treatment records from May 2006 to June 2007 reveal that the Veteran treated at the VA for PTSD and reported symptoms of fearing crowds, feelings of helplessness, intrusive thoughts, and nightmares.  During treatment in May 2006 the Veteran stated that he quit working full-time and was doing maintenance for a complex.  In a follow-up treatment session in October 2006 the Veteran stated he was disappointed with not being able to find a job.  At the time of the examination he was not service-connected for his PTSD and was reluctant to apply for service connection because he felt other military members were more deserving.

The Veteran's spouse provided a statement in September 2007 where she described the Veteran as a heavy drinker with frequent outbursts of anger.  Notably, she stated her husband switched jobs often, kept a loaded gun under his mattress and more than once threatened to beat up someone.  She further asserted that when the Veteran was angry the whole family was scared of him.  

In October 2007, the Veteran was afforded a VA spine examination.  X-rays revealed that the Veteran had moderate multilevel lumbar DDD.  Range of motion (ROM) testing during the examination was compared to the Veteran's last spine examination in August 2005.  The examiner opined that the re-examination of the low back did not demonstrate any increase in loss of ROM.  The Veteran did demonstrate mild increase in spasticity.  He maintained the ability to demonstrate heel-toe gait mechanics.  The examiner provided a diagnosis of lumbar DDD with significant radiculopathy and mild mechanical back pain secondary to the lumbar DDD.  Overall, the examiner concluded that the Veteran's low back pain would cause difficulty with repetitive bending and handling of material in excess of 
20 pounds.  

In January 2008, the Veteran was afforded a VA PTSD examination.  He continued to treat at the VA; however he continued to feel angry and occasional hostility toward his wife.  The Veteran stated that he had approximately twenty-one jobs since his discharge from service.  Each job lasted between two to four years.  He told the examiner he stopped working due to an allergic reaction to house hold paints.  The examiner considered his prognosis guarded due to his childhood history along with marital and social functioning problems.

The Veteran was afforded another VA PTSD examination in July 2009.  At the time of the examination the Veteran reported that he was working doing maintenance part-time at an apartment complex that his wife managed for six to ten hours a week.  He stayed busy working around the house and in the yard.  The examiner observed that the Veteran did not have deficiencies in the areas of judgment, thinking, family relations, work, mood or school.  The Veteran's prognosis was considered good and there was no total occupational or social impairment.  The examiner concluded that the Veteran's occupational and social impairments resulted in decreased work efficiency and there were intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but generally satisfactory functioning.  

The Veteran was also afforded another VA spine examination in July 2009.  The Veteran reported that he experienced pain within one hour of waking up in the morning and could only sit for about forty-five minutes and standing for only 
15 minutes.  Moreover, he asserted that he had lost four weeks of time from his maintenance job during the previous twelve months due to his lower back pain.  The examiner diagnosed the Veteran with lumbar DDD, and recorded that it has significant effects on his occupational functioning resulting in the assignment of different duties.  The examiner stated that Veteran's lower back had moderate effects on chores, traveling, and dressing, but it had severe effects on exercise, sports, and recreation.

During a December 2010 Board hearing the Veteran asserted that he stopped working due to his back.  (Tr. at 8.)  The statement was contrary to the January 2008 treatment note where the Veteran indicated he stopped working due to an allergic reaction to paint.  Furthermore, he indicated that he would have to take time off from work at least an hour and a half per forty hour work week.  His wife stated during the hearing that her husband did odd jobs but did not work indicating the Veteran was not actively pursuing full-time employment.  (Id. at 12.)  Notably, the couple had decided to stop operating a food concession truck approximately six years prior.  The food truck required approximately eight to ten hours to prepare food and the couple would stay on site for approximately ten hours selling their products.  (Id. at 19-20.)  At the time of the hearing the Veteran was treating at the VA but not taking medications and was having no problems with activities of daily living (ADLs).  (Id. at 35.)  His wife related that the Veteran's judgement was impaired due to control issues; he occasionally isolated and had a desire to control everyone.  Despite these PTSD symptoms the Veteran was getting along with some of his neighbors and attending church.

In June 2011, the Veteran was afforded a VA spine exam.  He reported increased symptoms over the previous six years even though he received chiropractic treatment, conducted physical exercises at home, and utilized a Transcutaneous Electrical Nerve Stimulator (TENS) unit.  He stated that he could no longer rake leaves, kayak, lift weights, run, or run to play baseball.  Additionally, he was having trouble bending to put on his shoes experiencing difficulty getting out of the tub.  He was taking Tramadol for relief.  The examiner conducted ROM testing that revealed no objective evidence of pain.  Moreover, there was no objective evidence following repetitive motion.  The Veteran was diagnosed with degenerative arthritis of the thoracolumbar spine with mechanical low back pain.  The impact on the Veteran's occupational functionality was increased absenteeism, decreased mobility and problems with lifting and carrying.  

Following the spine examination the Veteran was afforded a VA PTSD examination in October 2011.  He exhibited symptoms such as intrusive thoughts; avoidance behaviors; disinterest in activities; detachment from others; restricted affect; sleep disturbance/nightmares, irritability/anger outbursts; hypervigilance; exaggerated startle response; and depressive disorder.  He continued to work part-time doing maintenance at an apartment complex.  However, he stated he had decreased his work down to three to four hours per week.  His symptoms were observed as depression; anxiety; chronic sleep impairment impaired judgment; and disturbances of motivation and mood.  The examiner concluded that the Veteran would have difficulty adapting to stressful circumstances including work or work like setting with an inability to establish and maintain effective relationships.  Moreover, the Veteran's obsession rituals would interfere with routine activities and he would have unprovoked irritability with periods of violence.  The Veteran was considered capable of managing his own finances.

In November 2013 the Veteran was afforded another VA PTSD examination.  He continued to work part-time in maintenance and reported PTSD symptoms of depression, anxiety, chronic sleep impairment and disturbance of motivation and mood.  The Veteran was determined to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Additionally in November 2013, the Veteran was afforded a VA spine examination.  The examiner found no additional limitation in ROM of the thoracolumbar spine following repetitive-use testing.  There was also no functional loss of the thoracolumbar spine noted.  Muscle strength testing was 5/5 in all tested areas; reflex examination was 2+ in tested areas; sensory examination was normal in all tested areas.  The examiner concluded that the spine condition would impact the Veteran's ability to do work, but he could still perform a sedentary occupation while avoiding heavy lifting and strenuous exercise.

In January 2015, the Veteran was afforded a VA audiological examination.  He has speech discrimination scores of 98 percent in each ear.  Regarding the function impact, the Veteran reported that he "is always asking 'what?' or 'huh?' and has to turn the TV up very loud."  He stated that his "hearing aids help sometimes."

In March 2016, the Veteran was afforded a series of VA examinations.  The Veteran described the impact of his hearing loss as asking for repeats, needing louder volume for television/radio, having difficulty with conversations, especially in noisy areas, and being unable to continue singing in groups because mishears the notes.  The VA examiner stated that this Veteran's hearing loss may interfere with his ability to understand conversations in background noise and in situations where he is unable to see the speaker.  However, as long as reasonable accommodations are made for the Veteran, he should be able to perform most jobs for which he has the training and background.  The audiologist added that most occupations do not set physical requirements for hearing and there are some occupations such as law enforcement, firefighters, and pilots that have hearing loss requirements.  Even with the hearing loss the examiner opined that the Veteran's hearing impairment, with or without tinnitus bilaterally had little if any effect upon his employability for physical and/or sedentary employment occupations.  The audiologist stated that tinnitus in and of itself does not impair someone's ability to obtain gainful employment.  Additionally, it was added that tinnitus does not render an individual unable to perform all types of sedentary and physical types of employment.

Next, during March 2016 the Veteran was afforded a PTSD examination.  
His symptoms were depressed mood; anxiety; suspicions; chronic sleep impairment; mild memory loss; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The examiner opined that the Veteran displayed occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The examiner stated that the Veteran experiences symptoms which are not limited to the following:  mild memory loss, problems with attention and concentration, disturbances in motivation, difficulty establishing and maintaining effective work/social relationships, low energy level.  These symptoms are likely to impair his ability to function adequately in an occupational environment.

Following the PTSD examination the Veteran was afforded a VA spine examination in March 2016.  The Veteran reported impaired walking, standing, bending and sitting.  The examiner found that the Veteran's lumbar DDD diagnosis had changed (adding lumbar radiculopathy) due to the Veteran developing intervertebral disc syndrome (IVDS).  Furthermore, the examiner determined ROM contributed to functional loss due to pain.  ROM exhibited pain forward flexion, left lateral flexion, right lateral rotation, right lateral flexion and left lateral rotation.  Additionally, a straight leg test showed bilateral moderate radicular pain in both legs.  There was an indication of involvement at L2/L3/L4 of the femoral nerve bilaterally.  Along with involvement bilaterally at L4/L5/S1/S3 of the sciatic nerve root.  Regarding functional impact of the back, the VA examiner stated that the Veteran will be limited in terms of his prolonged walking, standing, sitting/spine bending and twisting as well has heavy lifting, that covers both physical and sedentary activities.  Additionally, the examiner added that for the right 5th digit residuals including DJD noted on the DIP joints (of the 5th digit), he is limited in doing such tasks involving the right hand as holding, carrying, pulling or pushing objects.

The Board notes following the March 2016 spine examination an RO decision in May 2016 awarded the Veteran service-connection for radiculopathy, left lower extremity affecting the femoral nerve (rated as 10 percent disabling); radiculopathy, left lower extremity affecting the sciatic nerve (rated as 10 percent disabling); and radiculopathy, right lower extremity affecting the femoral nerve (rated as 10 percent disabling), effective March 3, 2016.  However, the examiner during the March 2016 spine examination concluded that in terms of his back condition the Veteran would be limited in terms of his prolonged walking, standing, sitting/spine bending and twisting as well as heavy lifting in regard to sedentary and physical activities.  The examiner did not find that the Veteran exhibited symptomatology that totally impaired his ability to maintain substantially gainful employment.

Additionally in March 2016, the Veteran was afforded a VA hand and finger examination.  As noted above the Veteran had a noncompensable rating for residuals fracture mid phalanx right fifth finger.  The examination noted arthritic conditions in the right hand.  Testing with regard to ROM recorded abnormal or outside of normal range for the right hand.  The Veteran reported overall functional impairment, to include fearing his had being jammed or injured plus impaired left hand grip.  The examiner concluded that the Veteran's employment would be impacted by his ability to do tasks involving the hands such as holding, carrying, pulling or pushing objects.  

Lastly, VA medical opinions were provided in March 2016 with regard as to whether or not the Veteran's service-connected disabilities rendered him unemployable.  The examiner opined that the lower back/lumbar degenerative disc disease is a continuum of several manifestations that include low back pain, limited ROM, radicular pain, paresthesia and numbness down from the back to the lower extremity.  All such manifestations would vary from time to time depending on the back disease activity level as a baseline to overuse or flare up.  For instance in a flare up the Veteran would be incapacitated with severely limited ROM beyond whatever was documented in the examination.  With regard to the PTSD disability the examiner stated that the Veteran's PTSD was at least as likely as not progressed to Major Depression with Anxious Distress.  However, due to overlapping symptoms of depression, anxiety and PTSD it is difficult to determine which symptoms are attributable to each diagnosis.

After a review of the evidence of record, the Board finds that the Veteran's disability picture reflects that he has some functional limitation, but he is able to secure or follow a gainful occupation.  In this regard, VA examinations during the appeals period have found a decrease in efficiency, but not unemployability.  Specifically, VA PTSD examinations in July 2009, November 2013 and March 2016 determined that the Veteran had occupational and social impairment with occasional decrease in work efficiency. With regard to the Veteran's back impairment VA examinations in July 2009, June 2011, and November 2013 found moderate impact on his occupational skills.  Notably, the November 2013 spine examination concluded that the Veteran could still perform sedentary occupations.  Additionally, VA examinations conducted in March 2016 with regard to the Veteran's hearing and his residual scar both found the Veteran employable with some impact on his ability to do tasks, but neither examiner found the Veteran unemployable.   

The Board acknowledges the June 2011 examination report reflects that the effect would include absenteeism, decreased mobility and problems with lifting and carrying.  Additionally, the March 2016 PTSD examination states that his psychiatric  symptoms are likely to impair his ability to function adequately in an occupational environment.  While the March 2016 spine examination notes that the Veteran would be limited in terms of his prolonged walking, standing, sitting/spine bending and twisting as well has heavy lifting, concerning both physical and sedentary activities.  Additionally, the examiner added that for the right 5th digit residuals including DJD noted on the DIP joints (of the 5th digit), he is limited in doing such tasks involving the right hand as holding, carrying, pulling or pushing objects.  The Board has considered these statements and finds that they do not create and equipoise situation.  Indeed, the March 2016 PTSD examiner stated that the Veteran's ability to function adequately would be impaired.  However, the Veteran needs to be able to perform employment above marginal.  Additionally, the Veteran report on his VA Form 21-8940 that he is a high school graduate.  As such, the Veteran has the understanding and ability to function in jobs above marginal employment.  Lastly, the Board notes that the Veteran is at a 60 percent combined evaluation from October 2009 and an 80 percent combined evaluation from June 2011.  These levels of combined compensation represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.").

The Board acknowledges the lay statements of record with regard to the Veteran's service-connected disabilities and their effects on his occupational functioning.  The Board finds the Veteran and his spouse competent to discuss the Veteran's observable symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran's credibility has less weight due to the contradictory testimony with regard to why he stopped painting full-time.  Additionally, when weighing the relevant lay and medical evidence of record, the Board finds that the overall weight of the evidence here, included multiple opinions from medical providers, indicates that the symptoms do not preclude gainful employment in this case.  
In sum, the evidence does not demonstrate that the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation throughout the period on appeal.  The evidence is against the award of a TDIU.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  



ORDER

Entitlement to a TDIU is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


